DISMISS; and Opinion Filed September 23, 2013.




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-13-00919-CR

                               WILLIAM HUBBARD, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 7
                                    Dallas County, Texas
                            Trial Court Cause No. F11-54986-Y

                              MEMORANDUM OPINION
                          Before Justices O’Neill, Lang-Miers, and Evans
                                    Opinion by Justice O'Neill
       William Hubbard was convicted by a jury of aggravated sexual assault of a child.

Sentence of ten years’ imprisonment was imposed in open court on May 9, 2013. No motion for

new trial was filed; therefore, appellant’s notice of appeal was due by Monday, June 10, 2013.

See TEX. R. APP. P. 4.1(a), 26.2(a)(1). Appellant’s notice of appeal is file-stamped June 28,

2013, eighteen days after it was due. The Court now has before it the State’s motion to dismiss

the appeal for want of jurisdiction. Appellant did not respond to the State’s motion to dismiss.

We conclude we lack jurisdiction over the appeal.

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and if not, the power of the court to act is as absent as if it did not exist. See id.
at 523. To invoke the Court’s jurisdiction, an appellant must file his notice of appeal within the

time period provided by the rules of appellate procedure. See id.; see also Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).

          Because no motion for new trial was filed, appellant’s notice of appeal was due by

Monday, June 10, 2013. See TEX. R. APP. P. 4.1(a), 26.2(a)(1). To obtain the benefit of the

extension period provided by rule 26.3, appellant to both file his notice of appeal in the trial

court and file an extension motion in this Court within fifteen days of June 10, 2013, or by June

25, 2013. See TEX. R. APP. P. 26.3; Slaton, 981 S.W.2d at 210. Appellant’s notice of appeal was

filed on June 28, 2013, three days past the deadline provided by rule 26.3. Moreover, nothing in

the record reflects appellant mailed his notice of appeal on or before either June 10, 2013 or June

25, 2013, no extension motion was filed in this Court, and appellant did not respond to the

motion to dismiss to provide any information that would give the Court jurisdiction over the

appeal. See TEX. R. APP. P. 9.2(b), 26.3; Campbell v. State, 320 S.W.3d 338, 344 (Tex. Crim.

App. 2010); Slaton, 981 S.W.2d at 210.

          Because the record before the Court reflects that appellant’s June 28, 2013 notice of

appeal was untimely as to the May 9, 2013 sentencing date, we conclude we lack jurisdiction

over the appeal. We dismiss the appeal for want of jurisdiction. 1




                                                                       /Michael J. O'Neill/
                                                                       MICHAEL J. O'NEILL
                                                                       JUSTICE
Do Not Publish
TEX. R. APP. P. 47

130919F.U05

     1
      Appellant’s appeals from the trial court’s judgments adjudicating guilt, which are docketed as cause nos. 05-13-00909-CR and 05-13-
00910-CR, remain pending before the Court.



                                                                 –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM HUBBARD, Appellant                           On Appeal from the Criminal District Court
                                                     No. 7, Dallas County, Texas
No. 05-13-00919-CR        V.                         Trial Court Cause No. F11-54986-Y,
                                                     Opinion delivered by Justice O’Neill.
THE STATE OF TEXAS, Appellee                         Justices Lang-Miers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 23rd day of September, 2013.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O'NEILL
                                                   JUSTICE




                                             –3–